IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DANIEL STAHL,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3077

HIALEAH HOSPITAL and
SEDGWICK CLAIMS
MANAGEMENT SERVICES,

      Appellees.

_____________________________/

Opinion filed February 3, 2015.

An appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accident: December 8, 2003.

Mark L. Zientz of the Law Office of Mark L. Zientz, P.A., Miami, for Appellant.

Russell H. Young of Eraclides, Gelman, Hall, Indek, Goodman & Waters, LLC.,
Sarasota, for Appellees.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.